DETAILED ACTION
This Office action is in response to the applicant's response to the election/restriction requirement filed on 08/06/2021.
Claims 8-25 have been elected without traverse and claims 1-7 have been withdrawn.
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 8-25 are pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 8-25 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claims 8 and 23 recite a system and independent claims 24 and 25 recite a method for applying an incentive to a market participant that has the highest/greatest total number of resting shares. Under Step 2A, Prong I, claims 8 and 23-25 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Applying an incentive to a market participant that has the highest/greatest total number of resting shares is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include selecting market data for resting shares on a financial exchange' s book for one or more selected times during a selected period; increment a counter value, for each selected time, of a counter for a market participant by a selected value for each market participant that has a greatest total number of resting shares; analyze the counter values assigned to each market participant for the selected period to determine the market participant that has a highest counter value in the selected period; select the market participant that has the highest counter value in the selected period to be the market participant that has earned the incentive; and apply the incentive to the selected market participant. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claims 8 and 23-25 are directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 8 and 23-25 have recited the following additional elements: Processor(s), Memory(s), Application, and Market Liquidity Incentive System. These additional elements in claims 8 and 23-25 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea and do no more than link the judicial exception to a particular technological environment or field of use, i.e. Market Liquidity Incentive System, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claims 8 and 23-25 do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, ¶ [0076], for implementing the Market Liquidity Incentive System, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 9-22 further recite the system of claim 8. Dependent claims 9-22 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 8 and 23-25. For example, claims 9-22 further describe the limitations for applying an incentive to a market participant that has the highest/greatest total number of resting shares – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 9-22, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8-16 and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,346,652 to Smith in view of U.S. Patent 11,068,979 to Givot.

Claims 8 and 23 are system and claims 24 and 25 are method claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.
With respect to Claim 8:
Smith teaches:
A market liquidity incentive system for an electronic financial exchange comprising: a processor; a memory with a counter for each of a plurality of market participants; and an application to execute by the processor to (Smith: Cols. 4-5 Lines 7-12):
select market data for resting shares on a book for the financial exchange for one or more selected times during a selected period, the market data comprising order data for resting shares, including a total number of resting shares from one or more orders of one or more financial instruments from each of one or more participants and corresponding prices for the resting shares, and best bids to buy and best offers to sell for the financial instruments (i.e. market data for unmatched or orders that are remaining which read on resting shares, wherein the remaining orders include quote size or volume of orders for the market participant, and the price of the order at the best price) (Smith: Col. 7 Lines 14-21 “If the incoming order does not match a price of a public customer order in the electronic book 34 and a single market participant is at the disseminated BBO, that market participant's quote is entitled to receive the incoming order up to the size of the market participant's quote (at 54, 56). If the size of the incoming order was such that a portion remains after execution against the market participant's quote, that remainder may be routed to theEBOOK34 (at 57).” Furthermore, as cited in Col. 8 Lines 29-38 “The second component of the matching algorithm rewards those quoting larger sizes at the best price by providing the market participants a pro rata component based on the percentage of the volume of that market participant's quote size with reference to the sum of the total of all quote sizes at the best price (at step 62). For example, if the disseminated quote) represents the quotes of market makers x, y, and z who quote for 20, 30, and 50 contracts respectively, then the percentages assigned under the pro rata component are 20% for x, 30% for y, and 50% for z.”);
analyze the [[counter]] values assigned to each market participant for the selected period to determine the market participant that has a highest [[counter]] value in the selected period (i.e. all the values of the orders from the market participants are analyzed to determine which participants have the highest sell order which is $2) (Smith: Col. 9 Lines 17-31 “An example of a trade executed using the public customer priority and matching algorithm with parity and pro rata components is provided below. If an incoming order from a public customer to buy 200 option contracts at $2.00 each arrives at the electronic trade engine 24, the trade engine checks to see what orders and quotes are available to execute against this incoming order. In this example, orders resting on the electronic book 34 to sell include: two public customer orders to sell 50 contracts each at $2.00, three market maker quotes each with offer to sell at $2.00 in volumes of 10, 40, and 50, respectively; and five broker/dealer orders for 20 contracts each at $2.00. The public customer orders resting on the electronic book, a total of 100 contracts, are immediately executed against the incoming order which reduces the remaining incoming order volume to 100 contracts.”);and
apply the incentive to the selected market participant (i.e. shares are allocated to participants who bid at BBO) (Smith: Col. 9 Lines 44-60 “Accordingly, each of the broker/dealers would have a 5 percent parity component and a 10 percent pro rata component (each of the broker/dealers having the same volume in this example) resulting in an overall allocation of 7.5 percent of the remaining 100 contracts or 7 .5 contracts. In the case of fractional contracts resulting from an allocation calculation, a time priority may be implemented to round up the allocation of contracts to broker/dealers who bid or offer at the best price first and to round down number of contracts allocated to those who bid or offer later so that integer number of contracts are exchanged. With respect to the three market makers in this scenario, each receives a 25 percent participation component and a 5, 20, and 25 percent, respectively pro rata share components which, when weighted in a straight average results in an allocation to the market makers of 15, 22.50 and 25 shares allocated, respectively, to these three market makers.” Furthermore, as cited in Col. 7 Lines 49-59 “Referring again to FIG. 3, when more than one market participant is quoting at the BBO, an allocation overlay may be applied to reserve a percentage of the order, or percentage remainder of the order if a public customer order had priority and executed against some of the order, as an incentive to one or more market participants (at step 58). For example, a percentage of the order may be set aside for the in-crowd market participant who first submitted an order (the "market turner") that is now able to execute against the incoming order and the remainder would be sent on to be allocated by the trade processor according to a matching algorithm.”); and
select the market participant that has the highest [[counter]] value in the selected period to be the market participant that has earned an incentive (i.e. participants with highest order amount or price such as x, y, and z are selected) (Smith: Col. 8 Lines 29-38 “The second component of the matching algorithm rewards those quoting larger sizes at the best price by providing the market participants a pro rata component based on the percentage of the volume of that market participant's quote size with reference to the sum of the total of all quote sizes at the best price ( at step 62). For example, if the disseminated quote) represents the quotes of market makers x, y, and z who quote for 20, 30, and 50 contracts respectively, then the percentages assigned under the pro rata component are 20% for x, 30% for y, and 50% for z.”).
Smith does not explicitly disclose for each selected time, analyze the order data and the best bids to buy and best offers to sell and increment a counter value of a counter by a selected value for each market participant that has the greatest total number of resting shares from one or more orders for a particular financial instrument at the financial instrument's best bid to buy or best offer to sell.
However, Givot further discloses:
for each selected time, analyze the order data and the best bids to buy and best offers to sell and increment a counter value of a counter by a selected value for each market participant that has the greatest total number of resting shares from one or more orders for a particular financial instrument at the financial instrument's best bid to buy or best offer to sell (i.e. if no matching orders are available, a counter value or one MPV is incremented to the prior order, PriorNBO, in order to generate a TryNBO which the orders are matched with) (Givot: Col. 39 Lines 11-21 “In step 1262, the variable TryNBO is initialized to the value PriorNBO. No resting orders can be matched at the value PriorNBO. If such a match were possible, it would have already been made. Processing continues at step 1263. In step 1263, the variable TryNBO is incremented by one MPV, the minimum price variation for this product. Processing continues at step 1264. In step 1264, if the variable TryNBO is greater than the current national best offer price (CurrentNBO), then no additional matches are possible, and processing continues at step 1270. Otherwise additional matches are possible, and processing continues at step 1265.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Givot’s analyze the order data and the best bids to buy and best offers to sell and increment a counter value of a counter by a selected value for each market participant that has the greatest total number of resting shares to Smith’s market liquidity incentive system for an electronic financial exchange. One of ordinary skill in the art would have been motivated to do so because it “eliminates the need to reject orders by allowing an OME to accept orders which are currently unmatchable and would lock (or cross) its resting order book thereby reducing order and order rejection message traffic” (Givot: Col. 8 Lines 12-29).
With respect to Claims 23-25:
All limitations as recited have been analyzed and rejected to claim 8. Claim 23 recites the same system as system claim 1 and claims 24, 25 recite the method performed by system claim 8. Claims 23-25 do not teach or define any new limitations beyond claim 8. Therefore they are rejected under the same rationale.

With respect to Claim 9:
Smith teaches:
The system of claim 8 wherein the incentive is a reward having a reward amount (i.e. participants are allocated a percentage of the amount of shares awarded from the auction) (Smith: Col. 7 Lines 49-59 “Referring again to FIG. 3, when more than one market participant is quoting at the BBO, an allocation overlay may be applied to reserve a percentage of the order, or percentage remainder of the order if a public customer order had priority and executed against some of the order, as an incentive to one or more market participants (at step 58). For example, a percentage of the order may be set aside for the in-crowd market participant who first submitted an order (the "market turner") that is now able to execute against the incoming order and the remainder would be sent on to be allocated by the trade processor according to a matching algorithm.” Furthermore, as cited in Col. 8 Lines 29-38 “The second component of the matching algorithm rewards those quoting larger sizes at the best price by providing the market participants a pro rata component based on the percentage of the volume of that market participant's quote size with reference to the sum of the total of all quote sizes at the best price (at step 62). For example, if the disseminated quote) represents the quotes of market makers x, y, and z who quote for 20, 30, and 50 contracts respectively, then the percentages assigned under the pro rata component are 20% for x, 30% for y, and 50% for z.” Even further as cited in Col. 9 Lines 54-60 “With respect to the three market makers in this scenario, each receives a 25 percent participation component and a 5, 20, and 25 percent, respectively pro rata share components which, when weighted in a straight average results in an allocation to the market makers of 15, 22.50 and 25 shares allocated, respectively, to these three market makers.”).

With respect to Claim 10:
Smith does not explicitly disclose the system of claim 8 wherein incrementing the counter value comprises incrementing the counter value by a total number of resting shares from the one or more orders for the particular financial instrument that were at the financial instrument's best bid to buy or best offer to sell at the selected time.
However, Givot further discloses incrementing the counter value by a total number of resting shares from the one or more orders for the particular financial instrument that were at the financial instrument's best bid to buy or best offer to sell at the selected time (i.e. if no matching orders are available, a counter value or one MPV is incremented to the prior order, PriorNBO, in order to generate a TryNBO which the orders are matched with) (Givot: Col. 39 Lines 11-21 “In step 1262, the variable TryNBO is initialized to the value PriorNBO. No resting orders can be matched at the value PriorNBO. If such a match were possible, it would have already been made. Processing continues at step 1263. In step 1263, the variable TryNBO is incremented by one MPV, the minimum price variation for this product. Processing continues at step 1264. In step 1264, if the variable TryNBO is greater than the current national best offer price (CurrentNBO), then no additional matches are possible, and processing continues at step 1270. Otherwise additional matches are possible, and processing continues at step 1265.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Givot’s incrementing the counter value by a total number of resting shares from the one or more orders for the particular financial instrument that were at the financial instrument's best bid to buy or best offer to sell at the selected time to Smith’s market liquidity incentive system for an electronic financial exchange. One of ordinary skill in the art would have been motivated to do so because it “eliminates the need to reject orders by allowing an OME to accept orders which are currently unmatchable and would lock (or cross) its resting order book thereby reducing order and order rejection message traffic” (Givot: Col. 8 Lines 12-29).

With respect to Claim 11:
Smith does not explicitly disclose the system of claim 8 wherein incrementing the counter value comprises incrementing the counter value by a unit.
However, Givot further discloses incrementing the counter value comprises incrementing the counter value by a unit (i.e. a counter value or one MPV is incremented to the prior order, PriorNBO, in order to generate a TryNBO which the orders are matched with) (Givot: Col. 39 Lines 11-21 “In step 1262, the variable TryNBO is initialized to the value PriorNBO. No resting orders can be matched at the value PriorNBO. If such a match were possible, it would have already been made. Processing continues at step 1263. In step 1263, the variable TryNBO is incremented by one MPV, the minimum price variation for this product. Processing continues at step 1264. In step 1264, if the variable TryNBO is greater than the current national best offer price (CurrentNBO), then no additional matches are possible, and processing continues at step 1270. Otherwise additional matches are possible, and processing continues at step 1265.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Givot’s incrementing the counter value comprises incrementing the counter value by a unit to Smith’s market liquidity incentive system for an electronic financial exchange. One of ordinary skill in the art would have been motivated to do so because it “eliminates the need to reject orders by allowing an OME to accept orders which are currently unmatchable and would lock (or cross) its resting order book thereby reducing order and order rejection message traffic” (Givot: Col. 8 Lines 12-29).

With respect to Claim 12:
Smith does not explicitly disclose the system of claim 8 wherein analyzing the counter values assigned to each market participant comprises comparing the counter values of each market participant's counter.
However, Givot further discloses comparing the counter values of each market participant's counter (Givot: Col. 44 Lines 48-65 “In step 1800, processing begins. Three parameters are passed to the function AttemptToMatchTwoOrders( ) both orders (ORDERl and ORDER2) and a specific value for MatchPrice. The function AttemptToMatchTwoOrders() is only called after COMS has determined that -at most- there is one only remaining potential obstacle to matching ORDERl and ORDER2---each order's FRCRm value. In step 1801, the values of the match FRC rate (FRCRm) for each order---ORDERl .FRCRm and ORDER2.FRCRm order-previously calculated for this specific match-are summed. The sum is compared with the OME's minimum matching rate (MMR) for this product. If the sum is greater than or equal to MMR, then matching the two orders can be completed. Processing the match occurs by continuing processing at step 1811. Otherwise, the match is not permitted which completes processing of the function AttemptToMatchTwoOrders( ). This comparison is unique to the contingent order matching system (COMS).”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Givot’s comparing the counter values of each market participant's counter to Smith’s market liquidity incentive system for an electronic financial exchange. One of ordinary skill in the art would have been motivated to do so because it “eliminates the need to reject orders by allowing an OME to accept orders which are currently unmatchable and would lock (or cross) its resting order book thereby reducing order and order rejection message traffic” (Givot: Col. 8 Lines 12-29).

With respect to Claim 13:
Smith teaches:
The system of claim 8 wherein analyzing the order data and the best bids to buy and best offers to sell comprises comparing the order data for each market participant to the best bids to buy and best offers to sell for the selected time (Smith: Col. 9 Lines 34-65 “First, the electronic trade engine calculates a parity component. Assuming that broker/dealer participants are reduced in weight by considering all of them together as a single participant for purposes of the matching algorithm, their are four participants, where the three market makers each are a full participant and the five broker/dealers are lumped together as a single market participant. This results in the parity component of 25 percent for each full market participant and 5 percent for each of the broker/dealers who qualify as a partial market participant in the matching algorithm. Accordingly, each of the broker/dealers would have a 5 percent parity component and a 10 percent pro rata component (each of the broker/dealers having the same volume in this example) resulting in an overall allocation of 7.5 percent of the remaining 100 contracts or 7 .5 contracts. In the case of fractional contracts resulting from an allocation calculation, a time priority may be implemented to round up the allocation of contracts to broker/dealers who bid or offer at the best price first and to round down number of contracts allocated to those who bid or offer later so that integer number of contracts are exchanged. With respect to the three market makers in this scenario, each receives a 25 percent participation component and a 5, 20, and 25 percent, respectively pro rata share components which, when weighted in a straight average results in an allocation to the market makers of 15, 22.50 and 25 shares allocated, respectively, to these three market makers. In instances such as this, where there are fractional allocations between classes of market participants, a rounding up or down may be randomly allocated to achieve a whole number distribution of contracts consistent with the order size. Alternatively, the inter-class fractional allocation may be corrected based on first to order or quote.”).

With respect to Claim 14:
Smith teaches:
The system of claim 8 wherein the selected time comprises at least one of a time, a time point, a time increment, and a one-second time increment (Smith: Col. 10 Lines 10-13 “A delay timer is started and the electronic trade engine prevents the market makers with the locked quotes from trading with each other for a predetermined period set by the delay timer ( at steps 68, 70).” Furthermore, as cited in Col. 10 Lines 45-55 “In one embodiment, the notification period, which is the period after locking within which a notification is sent to each of the locked quoting parties, is one second. The lock period, which is the total period in which the market maker quotes are kept from trading against each other, may be ten 50 seconds.”).

With respect to Claim 15:
Smith teaches:
The system of claim 8 wherein the selected time is during a trading day (i.e. locked period occurs during trading hours) (Smith: Col. 10 Lines 29-39 “After expiration of a complete lock period, which includes the initial notification period, any quotes still locked will automatically trade against each other (at step 76). In one embodiment, if more than one incoming quote locks an existing quote, the time period will not be restarted for the original locked parties each time a new incoming quote is entered. In other embodiments, a new delay timer specific to each new quote that locks against already locked quotes may be implemented to allow each new market maker the same period of time in which to revise their own quote as the initial locked pair.”).

With respect to Claim 16:
Smith teaches:
The system of claim 8 wherein the selected time is at least one of a randomized time and a non-randomized time (i.e. predetermined time period) (Smith: Col. 10 Lines 47-51 “A delay timer is started and the electronic trade engine prevents the market makers with the locked quotes from trading with each other for a predetermined period set by the delay timer (at steps 68, 70).”).

With respect to Claim 18:
Smith teaches:
The system of claim 8 wherein the application limits the analysis to order data for one or more selected financial instruments and BBO data for the selected financial instruments, the BBO data comprising best bid to buy data and/or best offer to sell data (Smith: Col. 6 Lines 19-28 “Referring again to FIGS. 1 and 2, when a market maker 18 enters a quote at a handheld terminal 28, the quote is related to the electronic trade engine 24. The electronic trade engine 24 calculates the best bid or offer (BBO) from among all the quotes and orders entered and, if the quote is at the current BBO, the quote may be immediately matched against incoming orders subject to the various trade mechanisms described herein. If the new quote improves on the BBO, the new BBO is sent to the ORS 12 and is displayed on displays throughout the exchange.”).

With respect to Claim 19:
Smith teaches:
The system of claim 8 wherein the application analyzes order data and BBO data for only best bids to buy (i.e. BBO data is used to determine buy orders to match bids) (Smith: Col. 6 Lines 19-28 “Referring again to FIGS. 1 and 2, when a market maker 18 enters a quote at a handheld terminal 28, the quote is related to the electronic trade engine 24. The electronic trade engine 24 calculates the best bid or offer (BBO) from among all the quotes and orders entered and, if the quote is at the current BBO, the quote may be immediately matched against incoming orders subject to the various trade mechanisms described herein. If the new quote improves on the BBO, the new BBO is sent to the ORS 12 and is displayed on displays throughout the exchange.” Furthermore, as cited in Col. 7 Lines 4-10 “Thus, if both the public customer order to sell on the book and an in-crowd market participant quote or order to sell on the book are at the same price, the incoming order to buy is first matched against the public customer order and any unfilled portion of the incoming order may then be executed against the quotes or orders of the in-crowd market participants.”).

With respect to Claim 20:
Smith teaches:
The system of claim 8 wherein the application analyzes order data and BBO data for only best offers to sell (i.e. BBO data is used to determine buy orders to match bids) (Smith: Col. 6 Lines 19-28 “Referring again to FIGS. 1 and 2, when a market maker 18 enters a quote at a handheld terminal 28, the quote is related to the electronic trade engine 24. The electronic trade engine 24 calculates the best bid or offer (BBO) from among all the quotes and orders entered and, if the quote is at the current BBO, the quote may be immediately matched against incoming orders subject to the various trade mechanisms described herein. If the new quote improves on the BBO, the new BBO is sent to the ORS 12 and is displayed on displays throughout the exchange.” Furthermore, as cited in Col. 7 Lines 4-10 “Thus, if both the public customer order to sell on the book and an in-crowd market participant quote or order to sell on the book are at the same price, the incoming order to buy is first matched against the public customer order and any unfilled portion of the incoming order may then be executed against the quotes or orders of the in-crowd market participants.”).

With respect to Claim 21:
Smith teaches:
The system of claim 8 wherein the application analyzes only order data from orders displayed at the exchange (Smith: Col. 6 Lines 26-28 “If the new quote improves on the BBO, the new BBO is sent to the ORS 12 and is displayed on displays throughout the exchange.” Furthermore, as cited in Col. 5 Lines 43-48 “The electronic trade engine 24 also sends quote and sale update information through an internal distribution system 42 that will refresh display screens within the exchange 10 and format the information for submission to a quote dissemination service such as the Options Price Reporting Authority (OPRA) 44.”).

With respect to Claim 22:
Smith teaches:
The system of claim 8 wherein the application analyzes only order data from orders displayable at the exchange (Smith: Col. 6 Lines 26-28 “If the new quote improves on the BBO, the new BBO is sent to the ORS 12 and is displayed on displays throughout the exchange.” Furthermore, as cited in Col. 5 Lines 43-48 “The electronic trade engine 24 also sends quote and sale update information through an internal distribution system 42 that will refresh display screens within the exchange 10 and format the information for submission to a quote dissemination service such as the Options Price Reporting Authority (OPRA) 44.”).


Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Smith and Givot in further view of U.S. Patent 8,577,787 to Gastineau.

With respect to Claim 17:
Smith and Givot do not explicitly disclose the system of claim 8 wherein the selected period comprises at least one of a trading day, the trading day with regular trading hours, the trading day with extended trading hours, the trading day with auction hours, a week with one or more trading days, a month with one or more trading days, an hour, multiple hours, and a period with respect to trades.
However, Gastineau further discloses wherein the selected period comprises at least one of a trading day, the trading day with regular trading hours, the trading day with extended trading hours, the trading day with auction hours, a week with one or more trading days, a month with one or more trading days, an hour, multiple hours, and a period with respect to trades (Gastineau: Col. 10 Lines 34-42 “While the discussion herein emphasizes trading relative to the end of day NAV, it is important to note that other embodiments of the NAV-based market would use an NAV calculation from opening, hourly or other prices, including the end-of-day NAV from a future day. The latter application is discussed below and will be particularly important in NAV instruments based on portfolios consisting of securities and other financial instruments trading in primary markets that have different trading hours than U.S. markets.” Furthermore, as cited in Col. 16 Lines 23-40 “To illustrate, with respect to transactions involving shares of exchange traded funds holding securities traded principally in markets that operate outside U.S. trading hours, one function of a net asset value based market will be to reduce the risk of trading with a counterparty that has better information than you have. One way to reduce counterparty knowledge risk is to trade at or relative to a net asset value to be calculated after the securities in the portfolio have traded for a full trading session in their principal market. In the event that currency, commodity or conflict news has an outsized impact on the value of a country's securities during hours that the country's home markets are not open for trading, a sensible approach for many investors who lack special skills or comprehensive knowledge of these markets will be to accept the result of the price discovery mechanism in the home market and trade the exchange traded fund's shares relative to the next day's net asset value-after the primary market has traded the shares for a day.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Gastineau’s selected period comprises at least one of a trading day, the trading day with regular trading hours, the trading day with extended trading hours, the trading day with auction hours, a week with one or more trading days, a month with one or more trading days, an hour, multiple hours, and a period with respect to trades to Smith’s market liquidity incentive system for an electronic financial exchange. One of ordinary skill in the art would have been motivated to do so because “Use of the related markets increases a market maker's flexibility and reduces the costs of position management. As will be seen, availability of the related markets also reduces trading spreads for most investors and increases trading volume in general.” (Gastineau: Col. 3 Lines 37-41).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited to further show the state of the art:
U.S. Patent 7,162,447 to Cushing for disclosing determining an optimal price at which to perfom1 a batch auction of financial assets. Orders, according to a variety of predetermined order types, are received from qualified market participants and communicated to an auction system according to the invention. The auction system takes into account each order and its impact upon relative supply and demand to determine by a preset algorithm an optimal price and share transaction quantity. The optimal price is selected by identifying a particular price at which trade volume would be maximized and which reflects the appropriate effect of supply and demand imbalances. Trades are executed at the optimal price, and portions of the transaction quantity are allocated to each investor on a fair basis dependent upon their submitted orders. In another aspect, the auction system includes a computer system and network designed to automatically perform one or more steps of the above method. Such a system is preferably connected to one or more ECNs such that non-executed shares can be automatically sent to outside sources for execution, and connected to real time quote services to obtain current market information.
U.S. Publication 2013/0132254 to Fraser for disclosing systems and methods for trading. In accordance with these systems and methods, a plurality of trader work stations that are connected to a central server may be provided. Through the work stations and central server, the systems and methods may perform participant qualification, instrument creation, bid/offer entry and response, when hit and take, workup, price retention, price improvement, request for market, bid/off restoration, price generation, position conversion, marking to market, and delivery functions.
U.S. Publication 2010/0004999 to DePetris for disclosing A stock loan contract is anonymously formed through a software program and sent to a central clearing party that performs a novation in which first and second contracts are substituted for the stock loan contract, the first contract being between the borrower and the central clearing party, the second contract being between the lender and the central clearing party. The central clearing party guarantees the delivery of the stock and the cash for the stock loan contract, so the parties for the contract can be anonymous to each other. The software program may provide price discovery via a batch auction, in which the software program determines an equilibrium price for the batch auction, the equilibrium price being selected to maximize the number of shares loaned in the auction. A list of orders available for loan formation is available to a user of the software program prior to the occurrence of the batch auction, and one of these orders can be selected by the user for formation of a stock loan prior to the batch auction. Alternatively, the price discovery can occur in negotiated trading occurring entirely by structured messages having values for predefined fields and associated terms selected from a predefined set of terms.
U.S. Patent 7,912,775 to Brill for disclosing a liquidity analysis system and method for monitoring, analyzing and reporting on liquidity generated in a market or in a market center. The reports generated by the liquidity engine may be used for many differing purposes, including analyzing the effectiveness of market makers, the proportionate re-distribution of market data fees or as the basis for a liquidity generation financial incentive program.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
November 17, 2021